



EXECUTION VERSION


AMENDMENT NO. 2
AMENDMENT NO. 2, dated as of May 2, 2017 (this “Amendment”), to the Credit
Agreement referred to below, among NCI BUILDING SYSTEMS, INC., a Delaware
corporation (the “Borrower”), the other Loan Parties (as defined in the Credit
Agreement) party hereto, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”), and the Lenders and
other financial institutions party hereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in
Section 1 hereof.
RECITALS
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
June 22, 2012, by and among the Borrower, CS as the Administrative Agent and
Collateral Agent, and the Lenders and other financial institutions party thereto
(such Credit Agreement, as amended by Amendment No. 1, dated as of June 24,
2013, and as further amended, restated, modified and supplemented from time to
time prior to the Amendment No. 2 Effective Date (as defined below), the
“Existing Credit Agreement”; the Existing Credit Agreement as amended pursuant
to this Amendment, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders effect certain amendments
and modifications to the Existing Credit Agreement, including an extension of
the maturity of the Existing Term Loans (as defined below), all as described
herein;
WHEREAS, each existing Term Loan Lender with respect to the Tranche B Term Loans
(each, an “Existing Term Loan Lender”; the existing Term Loans held by it, its
“Existing Term Loans”) that executes and delivers a signature page to this
Amendment (a “Consent”; each such Existing Term Loan Lender delivering a
Consent, an “Extending Term Lender” and the new Term Loans of such Extending
Term Lender, the “Repriced Extended Term Loans”) will thereby agree to the terms
of this Amendment;
WHEREAS, upon the Amendment No. 2 Effective Date, each Person that is listed on
the signature pages hereto as a “New Term Loan Lender” (each, a “New Term Loan
Lender”) and the Administrative Agent have agreed, upon the terms and subject to
the conditions set forth herein, that each such New Term Loan Lender will make
Term Loans in an aggregate principal amount not to exceed the amount set forth
opposite such New Term Loan Lender’s name under the heading “Additional Repriced
Extended Term Loan Commitment” on Schedule A hereto (as to each such New Term
Loan Lender, its “Additional Repriced Extended Term Loan Commitment”, and term
loans made by each New Term Loan Lender in respect thereof, its “Additional
Repriced Extended Term Loans”);
WHEREAS, the proceeds of the Additional Repriced Extended Term Loans will be
used by the Borrower to (i) repay in full the outstanding principal amount of
the Existing Term Loans that are not continued as Repriced Extended Term Loans
hereunder and (ii) pay accrued interest on any of the foregoing and any related
premiums, fees and expenses;
WHEREAS, the Additional Repriced Extended Term Loans and the Repriced Extended
Term Loans will constitute one Tranche of Tranche B Term Loans and will
otherwise have the terms as set forth in the Credit Agreement;
WHEREAS, the Borrower, the Extending Term Lenders, the New Term Loan Lenders and
the Administrative Agent are willing to agree to this Amendment on the terms set
forth herein;
WHEREAS, the Borrower, the other Loan Parties and the Collateral Agent are party
to a Guarantee and Collateral Agreement, dated as of June 22, 2012 (the
“Guarantee and Collateral Agreement”), and have agreed to provide certain
acknowledgements and reaffirmations that the grant of security interests
contained in the Guarantee and Collateral Agreement shall continue in full force
and effect notwithstanding the terms of this Amendment and the effectiveness of
the Credit Agreement;
WHEREAS, the Borrower, certain of the Borrower’s subsidiaries, the Collateral
Agent, Wells Fargo Capital Finance, LLC, as the Working Capital Agent and the
Working Capital Administrative Agent are party to an Intercreditor Agreement,
dated as of October 20, 2009 (as amended by Amendment No. 1, dated as of June
22, 2012, and as further amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Intercreditor Agreement”); and
WHEREAS, the parties hereto consent to an amendment of the Intercreditor
Agreement as set forth herein.





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
Section 1.Defined Terms; References.


(a)Unless otherwise specifically defined herein, each term used herein that is
defined in the Existing Credit Agreement has the meaning assigned to such term
in the Existing Credit Agreement, provided that, if the definition of such term
is amended hereby, then such term shall have the meaning assigned thereto in the
Credit Agreement.


(b)From and after the Amendment No. 2 Effective Date, all references to the
“Credit Agreement” in any Loan Document and all references in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Existing Credit Agreement, shall, unless expressly
provided otherwise, refer to the Credit Agreement.


Section 2.Consents etc.


(a)Each of the Extending Term Lenders, the New Term Loan Lenders, the
Administrative Agent and the Collateral Agent consents to and approves this
Amendment and the amendments to the Existing Credit Agreement effected hereby.


(b)Each of the Extending Term Lenders, the New Term Loan Lenders, the
Administrative Agent and the Collateral Agent consents to an amendment to the
Intercreditor Agreement (such amendment, the “ICA Amendment”) either (1) in
substantially the form of Exhibit A attached hereto, or (2) otherwise to (x)
permit the ABL Agent in accordance with the terms of the ABL Facility Documents
to voluntarily not include assets constituting Term Loan Priority Collateral as
part of the Collateral for the ABL Facility Loans, (y) permit any Additional
Agent in accordance with the terms of the applicable Additional Documents to
voluntarily not include assets constituting Term Loan Priority Collateral or ABL
Priority Collateral, as applicable, as part of the Collateral for such
Additional Credit Facility and (z) permit the Collateral Agent to voluntarily
not include assets constituting ABL Priority Collateral as part of the
Collateral for the Facility (provided that, for the avoidance of doubt, any such
exclusion from the Collateral for the Facility will require the consent of the
requisite number of Lenders under Subsection 11.1 of the Credit Agreement), and
(in the case of this clause (2)) in such form as the Administrative Agent may
approve in its discretion. For purposes hereof, each of the terms “Additional
Agent”, “Additional Documents” and “Additional Credit Facility” shall have the
meaning ascribed to such terms in the Intercreditor Agreement. Each Lender
authorizes and directs the Administrative Agent and the Collateral Agent, upon
the request of the Borrower, to enter into the ICA Amendment.


(c)Subject to the terms and conditions hereof, each New Term Loan Lender
severally agrees to make in a single draw on the Amendment No. 2 Effective Date,
one or more Term Loans in Dollars to the Borrower in an aggregate principal
amount not to exceed the amount set forth opposite such Term Loan Lender’s name
on Schedule A hereto under the heading “Additional Repriced Extended Term Loan
Commitment,” as such amount may be adjusted or reduced pursuant to the terms
hereof. The Borrower shall provide the Administrative Agent notice prior to 9:30
A.M. (or such shorter period as may be agreed to by the Administrative Agent in
its reasonable discretion), New York City time (which notice shall be
irrevocable after funding) at least one Business Day prior to the Amendment No.
2 Effective Date specifying the amount of the Additional Repriced Extended Term
Loans to be borrowed on the Amendment No. 2 Effective Date. Upon receipt of such
notice the Administrative Agent shall promptly notify each applicable Lender
thereof. Each Lender having an Additional Repriced Extended Term Loan Commitment
will make the amount of its pro rata share of the Additional Repriced Extended
Term Loan Commitments available, in each case for the account of the Borrower at
the office of the Administrative Agent specified in subsection 11.2 of the
Existing Credit Agreement prior to 12:00 Noon, New York City time (or, if the
time period for the Borrower’s delivery of notice was extended, such later time
as agreed to by the Borrower and the Administrative Agent in its reasonable
discretion), on the Amendment No. 2 Effective Date in funds immediately
available to the Administrative Agent.
 
(d)Substantially concurrently with the issuance and funding of the Additional
Repriced Extended Term Loans, the Borrower shall prepay all of the Existing Term
Loans that are not continued as Repriced Extended Term Loans in an amount equal
to the aggregate outstanding principal amount thereof, together with all accrued
but unpaid interest thereon. The Borrower shall also concurrently pay any
interest on any Existing Term Loans that are continued as Repriced Extended Term
Loans. Any requirement to deliver a notice pursuant to Subsection 4.4(a) or
Subsection 11.1(g) of the Credit Agreement is hereby waived by the Lenders and
the Administrative Agent in connection with any prepayment of such Existing Term
Loans on the Amendment No. 2 Effective Date. In connection with the prepayment
of Existing Term Loans on the Amendment No. 2 Effective Date, the Lenders hereby
agree to waive any claim for breakage costs under Subsection 4.12 of the
Existing Credit Agreement.







--------------------------------------------------------------------------------





(e)Interest will accrue on the Repriced Extended Term Loans and Additional
Repriced Extended Term Loans from and after the Amendment No. 2 Effective Date.
The initial Interest Period applicable to the Repriced Extended Term Loans and
Additional Repriced Extended Term Loans that are Eurodollar Loans shall be the
period identified by the Borrower in the borrowing notice relating to the
Additional Repriced Extended Term Loans referenced in Section 2(c) above, which
period may at the Borrower’s election be shorter than one month.


Section 3.Amendments to the Credit Agreement.


(a)The Existing Credit Agreement is hereby amended to effect the foregoing and
as follows:


(1)Subsection 1.1 of the Existing Credit Agreement is hereby amended by adding
the following new definitions, to appear in proper alphabetical order:
“Amendment No. 2”: the Amendment No. 2, to this Agreement, dated as of the
Amendment No. 2 Effective Date, among the Borrower, the other Loan Parties party
thereto, the Administrative Agent, the Collateral Agent and the Lenders party
thereto.
“Amendment No. 2 Effective Date”: May 2, 2017.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.
    
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.
    
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.


“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
    “Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.
“NYFRB”: the Federal Reserve Bank of New York.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(2)Subsection 1.1 of the Existing Credit Agreement is hereby further amended to
amend the following definitions to read in their entirety as follows:


“Agent-Related Distress Event”: with respect to any Agent (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under any debt relief law, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Distressed
Person to be, insolvent or bankrupt, or such





--------------------------------------------------------------------------------





Distressed Person has become the subject of a Bail-in Action; provided that an
Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Agent or
any person that directly or indirectly controls such Agent by a Governmental
Authority or an instrumentality thereof.


“Alternate Base Rate”:  for any day, a fluctuating rate per annum equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month determined on such day (or if such day is
not a Business Day, on the immediately preceding Business Day) plus 1.00%.  If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBOR Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) or (c) above, as the case may
be, of the preceding sentence until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Base Rate, the Federal Funds Effective Rate or the Adjusted LIBOR
Rate shall be effective on the effective date of such change in the Base Rate,
the Federal Funds Effective Rate or the Adjusted LIBOR Rate, respectively.


“Applicable Margin”: (x) with respect to all periods prior to but not including
the Amendment No. 2 Effective Date, the rate(s) per annum as in effect from time
to time under the Agreement prior to the Amendment No. 2 Effective Date and (y)
with respect to all periods commencing on and after the Amendment No. 2
Effective Date, (a) with respect to Eurodollar Loans, 3.00% per annum in the
case of Tranche B Term Loans and (b) with respect to ABR Loans, 2.00% per annum
in the case of Tranche B Term Loans.
“Facility”: each of the Tranche B Term Loans made pursuant to Amendment No. 2
and any other committed facility hereunder and the Extensions of Credit made
thereunder.
“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date
(and any amended or successor provisions that are substantially comparable), and
any regulations or other administrative authority promulgated thereunder or any
agreement (including any intergovernmental agreement) entered into thereunder or
in furtherance thereof and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such agreement.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for the day
for such transactions received by the Administrative Agent from three depositary
institutions of recognized standing selected by it.
“Tranche B Maturity Date”: June 24, 2022.
“Tranche B Term Loan”: each Term Loan converted or extended to, or established
as, a Tranche B Term Loan pursuant to Amendment No.1 or Amendment No. 2, the
final maturity date of which is the Tranche B Maturity Date.


(3)Subsection 2.2(b)(II) is hereby amended by adding the following to the end:
“For the avoidance of doubt, no installment payments will be due prior to June
24, 2019 as a result of prepayments of Term Loans under Subsection 4.4(a) made
prior to the Amendment No. 2 Effective Date.”
(4)The first proviso in Subsection 2.6(d)(iv) of the Existing Credit Agreement
is hereby amended to read in its entirety as follows:
“provided that in the event that the applicable interest rate margins for any
term loans Incurred by the Borrower under any Incremental Term Loan Commitment
are higher than the applicable interest rate margin for the Tranche B Term Loans
by more than 50 basis points, then the Applicable Margin for the Tranche B Term
Loans shall be increased to the extent necessary so that the applicable interest
rate margin for the Tranche B Term Loans is equal to the applicable interest
rate margins for such Incremental Term Loan Commitment minus 50 basis points;”
(5)The Existing Credit Agreement is hereby amended by adding a new Subsection
2.9 as follows:
“Notwithstanding any provision of this Agreement to the contrary, for purposes
of this Agreement, after giving effect to the transactions contemplated by
Amendment No. 2, the Additional Repriced Extended Term Loan Commitments (as
defined in Amendment No. 2) shall constitute Tranche B Term Loan Commitments
hereunder and the Repriced Extended Term Loans





--------------------------------------------------------------------------------





and Additional Repriced Extended Term Loans (each as defined in Amendment No. 2)
shall constitute Tranche B Term Loans hereunder.”
(6)Subsection 4.4(a) of the Existing Credit Agreement is hereby amended to
replace the reference to “six months of the Extension Amendment No. 1 Effective
Date” to “six months of the Amendment No. 2 Effective Date.
 
(7)Subsection 4.5(c) of the Existing Credit Agreement is hereby amended to read
in its entirety as follows:
“If within six months of the Amendment No. 2 Effective Date the Borrower (x)
makes an optional prepayment in full of the Tranche B Term Loans pursuant to a
Tranche B Repricing Transaction, (y) effects any amendment of this Agreement
(including in connection with any refinancing transaction permitted under
Subsection 11.6(g) to replace the Loans or Commitments under any Facility or
Tranche) that results in a Tranche B Repricing Transaction, the Borrower shall
pay to the Administrative Agent, for the ratable account of each Tranche B Term
Loan Lender, (I) in the case of clause (x) above, a prepayment premium of 1.0%
of the aggregate principal amount of Tranche B Term Loans being prepaid and (II)
in the case of clause (y) above, a prepayment premium of 1.0% of the aggregate
principal amount of Tranche B Term Loans outstanding immediately prior to such
amendment. If within six months of the Amendment No. 2 Effective Date any
Tranche B Term Loan Lender is replaced pursuant to Subsection 11.1(g) in
connection with any amendment of this Agreement (including in connection with
any refinancing transaction permitted under Subsection 11.6(g) to replace the
Loans or Commitments under any Facility or Tranche) that results in a Tranche B
Repricing Transaction, such Tranche B Term Loan Lender (and not any Person who
replaces such Tranche B Term Loan Lender pursuant to Subsection 11.1(g)) shall
receive its pro rata portion (as determined immediately prior to it being so
replaced) of the prepayment premium described in the preceding sentence.”
(8)Subsection 8(b) of the Existing Credit Agreement is hereby amended by
deleting “and” from the end of Subsection 8(b)(xii), by adding “ and” to the end
of Subsection 8(b)(xiii) and adding at the end a new Subsection 8.2(b)(xiv) to
read in its entirety as follows:
“(xiv) any Restricted Payment, provided that on a pro forma basis after giving
effect to such Restricted Payment the Consolidated Total Leverage Ratio would be
equal to or less than 3.00:1.00.”
(9)Clause (D) of the proviso at the end of Subsection 8.2(b) of the Existing
Credit Agreement is hereby amended to read in its entirety as follows:
“(D) with respect to Subsection 8.2(b)(vi) and Subsection 8.2(b)(xiv), no Event
of Default under Subsection 9.1(a), (c), (e), (f), (h), (i), (j) or (k) or other
Event of Default known to the Borrower shall have occurred and be continuing at
the time of any such Permitted Payment after giving effect thereto.”
(10)Section 11 of the Existing Credit Agreement is hereby amended by adding at
the end a new Subsection 11.22 to read in its entirety as follows:
“11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document, each party hereto
acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured (all such liabilities, other than any Excluded Liability, the “Covered
Liabilities”), may be subject to Write-down and Conversion Powers and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of Write-Down and Conversion Powers to any Covered
Liability arising under any Loan Document which may be payable to it by any
Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such Covered Liability,
including, if applicable:
(i)    a reduction in full or in part or cancellation of any such Covered
Liability;
(ii)    a conversion of all, or a portion of, such Covered Liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under any Loan Document; or





--------------------------------------------------------------------------------





(iii)    the variation of the terms of such Covered Liability in connection with
the exercise of Write-Down and Conversion Powers.
Notwithstanding anything to the contrary herein, nothing contained in this
subsection 11.22 shall modify or otherwise alter the rights or obligations with
respect to any liability that is not a Covered Liability.”
Section 4.Reaffirmation of the Guarantee and Collateral Agreement. The Guarantee
and Collateral Agreement, including the guaranty of the Obligations, the grants
of Liens on the Collateral to secure the Obligations, and the covenants and
agreements contained therein, is hereby acknowledged and reaffirmed and shall
continue in full force and effect. Notwithstanding the terms of this Amendment
and the effectiveness of the Credit Agreement, the Guarantee and Collateral
Agreement and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Amendment.


Section 5.Representations and Warranties. In order to induce the Lenders party
hereto to enter into this Amendment and to either continue their Existing Term
Loans as Repriced Extended Term Loans and/or make Additional Repriced Extended
Term Loans, the Borrower and (as to subsections 5(a) and 5(b) below) each other
Loan Party represents and warrants to each Lender that as of the Amendment No. 2
Effective Date:


(a)the execution, delivery and performance by such Loan Party of this Amendment
are within such Loan Party’s corporate or other organizational powers, have been
duly authorized by all necessary corporate or other organizational action of
such Loan Party, and will not (i) violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect or (ii) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) on any of such Loan Party’s
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation;


(b)this Amendment constitutes a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and


(c)after giving effect to this Amendment, all representations and warranties of
the Borrower contained in the Existing Credit Agreement are true and correct in
all material respects on and as of the Amendment No. 2 Effective Date, except to
the extent that any such representations and warranties expressly relate to a
given date, in which case they were true and correct in all material respects as
of such date.


Section 6.Conditions to Effectiveness. The agreements and amendments set forth
in Sections 2 and 3 of this Amendment shall become effective on the date (the
“Amendment No. 2 Effective Date”) that each of the following conditions shall
have been satisfied:


(a)Counterparts. The Administrative Agent shall have received (i) a counterpart
of this Amendment executed by each of the Loan Parties, (ii) a counterpart of
this Amendment (or Consent in the form attached hereto) executed by Extending
Term Lenders who in the aggregate constitute Required Lenders and (iii) a
counterpart of this Amendment (or Consent in the form attached hereto) executed
by each New Term Loan Lender;


(b)Legal Opinion. The Administrative Agent shall have received a favorable
written opinion of each of (i) Debevoise & Plimpton LLP (as to enforceability of
the Credit Agreement (as amended by this Amendment) and this Amendment), counsel
to the Borrower, and (ii) Richards, Layton & Finger P.A., Delaware counsel to
the Borrower, in each case addressed to the Administrative Agent, Collateral
Agent, each Extending Term Lender and each New Term Loan Lender, dated the
Amendment No. 2 Effective Date, in form and substance reasonably satisfactory to
the Administrative Agent;


(c)Secretary’s Certificate. The Administrative Agent shall have received a
certificate from the Borrower, dated the Amendment No. 2 Effective Date,
substantially in the form of Exhibit F to the Credit Agreement, with appropriate
insertions and attachments reasonably satisfactory in form and substance to the
Administrative Agent, executed by a Responsible Officer and the Secretary or any
Assistant Secretary or other authorized representative of the Borrower;


(d)Corporate Proceedings of the Borrower. The Administrative Agent shall have
received a copy of the resolutions or equivalent action, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
of the Borrower authorizing (i) the execution, delivery and performance of this
Amendment and (ii) the reaffirmation of the Guarantee and Collateral Agreement
pursuant to Section 4 hereof, as of the Amendment No. 2 Effective Date,
certified





--------------------------------------------------------------------------------





by the Secretary, any Assistant Secretary or other authorized representative of
the Borrower as of the Amendment No. 2 Effective Date, which certificate shall
be in substantially the form of Exhibit F to the Credit Agreement and shall
state that the resolutions or other action thereby certified have not been
amended, modified (except as any later such resolution or other action may
modify any earlier such resolution or other action), superseded or revoked in
any respect and are in full force and effect as of the Amendment No. 2 Effective
Date;


(e)Incumbency Certificate of the Borrower. The Administrative Agent shall have
received a certificate of the Borrower, dated as of the Amendment No. 2
Effective Date, as to the incumbency and signature of the officers or other
authorized signatories of the Borrower executing this Amendment on the Amendment
No. 2 Effective Date;


(f)Governing Documents. The Administrative Agent shall have received copies of
the Organizational Documents of the Borrower, certified as of the Amendment No.
2 Effective Date, as true, correct and complete copies (as amended through the
Amendment No. 2 Effective Date) by (if applicable) the Secretary of State and
Secretary or other authorized representative of the Borrower and a certificate
of good standing of the Borrower in the state of organization of the Borrower,
in so-called “long-form” if available;


(g)Fees; Prepayment. The Administrative Agent shall have received (i) payment of
the upfront fee on behalf of each Extending Term Lender and each New Term Lender
in an amount equal to 0.125% of the principal amount of the Tranche B Term Loans
of such Lender and (ii) the fees payable pursuant to the Engagement Letter,
dated as of April 19, 2017; and


(h)Event of Default. No Event of Default under Subsection 9.1(a) or (f) of the
Existing Credit Agreement exists or will exist immediately after giving effect
to the prepayment pursuant to Section 2(d) hereof.        
The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Amendment No. 2 Effective Date. The making of the
Additional Repriced Extended Term Loans by the New Term Loan Lenders shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each New Term Loan Lender, and an agreement of the parties hereto,
that each of the conditions precedent set forth in Section 6 hereof shall have
been satisfied in accordance with its respective terms.
Section 7.Expenses. The Borrower shall pay all reasonable out-of-pocket expenses
of the Administrative Agent incurred in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, if any (including the reasonable fees, disbursements
and other charges of Davis Polk & Wardwell LLP, counsel for the Administrative
Agent).


Section 8.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.


Section 9.Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


Section 10.Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 11.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Loan Parties under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect and nothing herein can or may be construed as
a novation thereof. Each Loan Party reaffirms its obligations under the Loan
Documents to which it is party and the validity, enforceability and perfection
of the Liens granted by it pursuant to the Security Documents. This Amendment





--------------------------------------------------------------------------------





shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or text of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement, as amended hereby.


Section 12.Tax Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment No. 2 Effective Date, the Borrower and
the Administrative Agent shall treat (and the Extending Term Lenders hereby
authorize the Administrative Agent to treat) any Term Loan as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
NCI BUILDING SYSTEMS, INC.
 
 
 
By:
/s/ Mark E. Johnson
 
Name:
Mark E. Johnson
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
Acknowledged and Agreed:
 
 
 
NCI GROUP, INC.
 
 
 
By:
/s/ Mark E. Johnson
 
Name:
Mark E. Johnson
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
ROBERTSON-CECO II CORPORATION
 
 
 
By:
/s/ Mark E. Johnson
 
Name:
Mark E. Johnson
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
STEELBUILDING.COM, LLC
By:
its sole member:
NCI GROUP INC.
 
 
 
By:
/s/ Mark E. Johnson
 
Name:
Mark E. Johnson
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
CENTRIA
By:
its general partners
 
 
 
STEELBUILDING.COM, LLC
By:
its sole member:
NCI GROUP, INC.
 
 
 
By:
/s/ Mark E. Johnson
 
Name:
Mark E. Johnson
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
 






--------------------------------------------------------------------------------





CENTRIA, INC.
 
 
 
By:
/s/ Mark E. Johnson
 
Name:
Mark E. Johnson
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
CENTRIA SERVICES GROUP, LLC
By:
its sole member:
CENTRIA
By:
its general partners
 
 
 
STEELBUILDING.COM, LLC
By:
its sole member:
NCI GROUP, INC.
 
 
 
By:
/s/ Mark E. Johnson
 
Name:
Mark E. Johnson
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
ROOFWORKS, LTD.
By:
its sole member:
CENTRIA
By:
its general partners
 
 
 
STEELBUILDING.COM, LLC
By:
its sole member:
NCI GROUP, INC.
 
 
 
By:
/s/ Mark E. Johnson
 
Name:
Mark E. Johnson
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 































[Signature Page to Amendment No. 2 to NCI Term Loan Credit Agreement]





--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
 
 
By:
/s/ Robert Hetu
 
Name:
Robert Hetu
 
Title:
Authorized Signatory
 
 
 
By:
/s/ Whitney Gaston
 
Name:
Whitney Gaston
 
Title:
Authorized Signatory
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as New Term Loan Lender
 
 
 
By:
/s/ Robert Hetu
 
Name:
Robert Hetu
 
Title:
Authorized Signatory
 
 
 
By:
/s/ Whitney Gaston
 
Name:
Whitney Gaston
 
Title:
Authorized Signatory

























































[Signature Page to Amendment No. 2 to NCI Term Loan Credit Agreement]





--------------------------------------------------------------------------------





Schedule A


Additional Repriced Extended Term Loan Commitments


Additional Term Lender
Additional Repriced Extended Term Loan Commitment
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$ 13,137,538.27










--------------------------------------------------------------------------------





EXHIBIT A
    
AMENDMENT NO. 2 TO INTERCREDITOR AGREEMENT
AMENDMENT NO. 2 TO INTERCREDITOR Agreement, dated [•] (this “Amendment”), is by
and among NCI BUILDING SYSTEMS, INC., a Delaware corporation (the “Company”),
those certain Domestic Subsidiaries of the Company party hereto as Grantors,
Credit Suisse AG, Cayman Islands Branch, as Term Loan Administrative Agent and
Term Loan Agent, WELLS FARGO CAPITAL FINANCE, LLC, as Working Capital
Administrative Agent and Working Capital Agent and Credit Suisse AG, Cayman
Islands Branch, as Control Agent.
W I T N E S S E T H :
WHEREAS, the Company, the other Grantors, the Term Loan Administrative Agent,
the Term Loan Agent, the Working Capital Administrative Agent, the Working
Capital Agent and the Control Agent are parties to the Intercreditor Agreement,
dated as of October 20, 2009, by and among the Company, the other Grantors, Term
Loan Agent, the Working Capital Agent and the Control Agent (as supplemented by
the Joinder thereto, dated as of June 22, 2012, as amended by Amendment No.1 to
Intercreditor Agreement, dated as of June 22, 2012 and as the same is amended
and supplemented pursuant hereto and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Intercreditor
Agreement”);
WHEREAS, the Company and the other Grantors desire to amend certain provisions
of the Intercreditor Agreement as set forth herein, and the Term Loan
Administrative Agent, Term Loan Agent, the Working Capital Administrative Agent,
the Working Capital Agent and the Control Agent are willing to agree to such
amendments on the terms and subject to the conditions set forth herein; and
WHEREAS, by this Amendment, the Company, the other Grantors, the Term Loan
Administrative Agent, Term Loan Agent, the Working Capital Administrative Agent,
the Working Capital Agent and the Control Agent desire and intend to evidence
such amendments;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendment to Intercreditor Agreement. The Intercreditor Agreement is,
effective as of the satisfaction of the conditions precedent set forth in
Section 6 below, hereby amended as follows:


(a)Section 1.1 of the Intercreditor Agreement is amended by amending and
restating the definition of “Collateral” as follows:


““Collateral” means all of the assets and property of any Grantor, whether
tangible or intangible, constituting both Working Capital Collateral and Term
Loan Collateral; provided that Collateral shall include any such assets and
property constituting Opt-Out Collateral pursuant to Section 2.5(d), with
respect to any Agent for which such assets and property do not so constitute
Opt-Out Collateral.”
(b)Section 1.1 of the Intercreditor Agreement is amended by adding the following
definition therein:


““Opt-Out Collateral” has the meaning set forth in Section 2.5(d).”
(c)Section 2.5 of the Intercreditor Agreement is amended by adding to the end a
new clause (d) as follows:


“(d)     Notwithstanding the foregoing subsections (a) through (c) above, or any
other provision of this Agreement, (i) the Working Capital Agent may, in its
discretion and subject to the terms of the Working Capital Credit Documents,
determine to exclude from the Working Capital Collateral any assets or property
of any Grantor or any of its Subsidiaries constituting Term Loan Priority
Collateral (and forego or release any Lien thereon or security interest
therein), and any assets or property of any Grantor or any of its Subsidiaries
constituting Term Loan Priority Collateral may be expressly excluded from the
Working Capital Collateral pursuant to the terms of the Working Capital Credit
Documents, (ii) any Additional Agent may, in its





--------------------------------------------------------------------------------





discretion and subject to the terms of any Additional Documents, determine to
exclude from the applicable Additional Collateral any assets or property of any
Grantor or any of its Subsidiaries constituting Term Loan Priority Collateral or
Working Capital Priority Collateral, as applicable (and forego or release any
Lien thereon or security interest therein), and any assets or property of any
Grantor or any of its Subsidiaries constituting Term Loan Priority Collateral or
Working Capital Priority Collateral may be expressly excluded from such
Additional Collateral pursuant to the terms of such Additional Documents, and
(iii) the Term Loan Agent may, in its discretion and subject to the terms of the
applicable Term Loan Credit Documents (including Section 11.1 of the Term Loan
Credit Agreement initially entered into as of June 22, 2012, or any equivalent
provision of any other Term Loan Credit Agreement), determine to exclude from
the applicable Term Loan Collateral any assets or property of any Grantor or any
of its Subsidiaries constituting Working Capital Priority Collateral (and forego
or release any Lien thereon or security interest therein), and any assets or
property of any Grantor or any of its Subsidiaries constituting Working Capital
Priority Collateral may be expressly excluded from such Term Loan Collateral
pursuant to the terms of the applicable Term Loan Credit Documents (any such
assets or property that are so excluded from the Working Capital Collateral, the
applicable Additional Collateral or the applicable Term Loan Collateral, as
applicable, the “Opt-Out Collateral”). In the event that any Agent so determines
to exclude any assets or property, or any assets or property are so excluded
from the Collateral with respect to such Agent and the applicable Claimholders,
as Opt-Out Collateral pursuant to this Section 2.5(d), such Agent shall (or if
permitted pursuant to the applicable Credit Documents, the Company may) give
prompt written notice thereof to any other Agent and (unless given by the
Company) to the Company.”
(d)The first sentence of Section 2.6 of the Intercreditor Agreement is amended
and restated as follows:
“Except as provided in Section 2.5(d), the parties hereto agree that it is their
intention that the Working Capital Collateral, the Term Loan Collateral and the
Additional Collateral be identical.”
(e)Section 4.1(a) of the Intercreditor Agreement is amended to add the following
as the penultimate sentence therein:


“Notwithstanding the foregoing provisions of this Section 4.1(a), there shall
not be any obligation on the Term Loan Agent or any other Term Loan Claimholder,
or any Additional Agent or any other Additional Claimholder, to deliver the
proceeds of any Term Loan Priority Collateral to the Working Capital Agent
solely to the extent that such assets or property constitute Opt-Out Collateral
in respect of which the Working Capital Agent has made a determination to
exclude pursuant to Section 2.5(d), and such proceeds shall be delivered to the
relevant Grantor or to whosoever may be lawfully entitled to receive the same or
as a court of competent jurisdictions may direct.”
(f)Section 4.1(b) of the Intercreditor Agreement is amended to add the following
as the penultimate sentence therein:


“Notwithstanding the foregoing provisions of this Section 4.1(b), there shall
not be any obligation on the Working Capital Agent or any other Working Capital
Claimholder, to deliver the proceeds of any Working Capital Priority Collateral
to the Term Loan Agent or any Additional Agent solely to the extent that such
assets or property constitute Opt-Out Collateral in respect of which such Agent
has made a determination to exclude pursuant to Section 2.5(d), and such
proceeds shall be delivered to the relevant Grantor or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdictions
may direct.”
2.Interpretation. For purposes of this Amendment, all terms used herein which
are not otherwise defined herein, including but not limited to, those terms used
in the recitals hereto, shall have the respective meanings assigned thereto in
the Intercreditor Agreement as amended by this Amendment. It is understood and
agreed that the terms “Working Capital Credit Agreement”, “Working Capital
Credit Documents”, “Working Capital Obligations” shall not be construed to be
limited to agreements or obligations the proceeds of which are used for working
capital purposes.


3.Conditions Precedent. The amendments contained herein shall only be effective
upon the due execution of a counterpart of this Amendment by each of the
Company, the other Grantors, the Term Loan Administrative Agent, the Term Loan
Agent, the Working Capital Administrative Agent, the Working Capital Agent, and
the Control Agent, and the delivery of such executed counterpart to each of the
other parties to this Amendment.


4.Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Intercreditor Agreement are intended
or implied, and in all other respects the Intercreditor Agreement is





--------------------------------------------------------------------------------





hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and no party to the Intercreditor Agreement shall be
entitled to any other or further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the Intercreditor Agreement,
the terms of this Amendment shall control. The Intercreditor Agreement and this
Amendment shall be read and construed as one agreement. On and after the date
that all conditions set forth in Section 3, above, shall have been satisfied and
this Amendment has become effective, each reference in the Intercreditor
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference in the Working Capital Credit Documents, the Term
Loan Credit Documents or any Additional Documents to the Intercreditor
Agreement, shall mean and be a reference to the Intercreditor Agreement as
amended hereby.


5.Governing Law. The validity, interpretation and enforcement of this Amendment
and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.


6.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.


7.Entire Agreement. This Amendment represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.


8.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.


9.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or other electronic method of transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment. Any party delivering an executed counterpart of this
Amendment by telefacsimile or other electronic method of transmission shall also
deliver an original executed counterpart of this Amendment, but the failure to
do so shall not affect the validity, enforceability, and binding effect of this
Amendment.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


WELLS FARGO CAPITAL FINANCE, LLC,
as Working Capital Administrative Agent and Working Capital Agent


By:______________________________
Name:
Title:




CREDIT SUISSE AG, Cayman Islands Branch,
as Term Loan Administrative Agent and Term Loan Agent


By:______________________________
Name:
Title:




CREDIT SUISSE AG, Cayman Islands Branch,
as Control Agent


By:______________________________
Name:
Title:








[SIGNATURES CONTINUED ON NEXT PAGE]





--------------------------------------------------------------------------------





[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
GRANTORS:


NCI GROUP, INC


By:______________________________
Name:
Title:
                


ROBERTSON-CECO II CORPORATION


By:______________________________
Name:
Title:
    


NCI BUILDING SYSTEMS, INC.


By:______________________________
Name:
Title:
                


STEELBUILDING.COM, INC.


By:______________________________
Name:
Title:


    
CENTRIA


By:______________________________
Name:
Title:




CENTRIA, INC.


By:______________________________
Name:
Title:




CENTRIA SERVICES GROUP, LLC


By:______________________________
Name:
Title:




ROOFWORKS, LTD.


By:______________________________
Name:
Title:







--------------------------------------------------------------------------------





ANNEX I
CONSENT (this “Consent”) to Amendment No. 2, dated as of May , 2017 (the
“Amendment”), to the Credit Agreement, dated as of June 22, 2012, as amended on
June 24, 2013, and as further amended, supplemented, waived or otherwise
modified prior to the date hereof, among the Borrower, the Lenders, the
Administrative Agent, and the other institutions party thereto, including but
not limited to the amendments to the Existing Credit Agreement pursuant to
Section 2 and 3 of the Amendment. Capitalized terms used but not defined in this
Consent are used as defined in the Amendment.
The undersigned Extending Term Lender hereby irrevocably and unconditionally
approves and consents to the Amendment as a party thereto and elects to continue
all Existing Term Loans held by such Extending Term Lender (or such lesser
amount as the Borrower may approve, as notified to such Extending Term Lender by
or on behalf of the Lead Arrangers) as Repriced Extended Term Loans.
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.
___________________________________,
as a Lender (type name of the legal entity)




By:______________________________
Name:
Title:
If a second signature is necessary:




By:______________________________
Name:
Title:











